DETAILED ACTION
This action is in response to applicant's preliminary amendment filed 09/17/20.
The examiner acknowledges the amendments to the claims.
Claims 21-40 are pending in this application. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 35 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 35 recites the limitation "the tubular weave" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  For examination purposes, Claim 35 will be read as being dependent on Claim 34, rather than on Claim 32, since Claim 34 recites “a tubular weave”.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21-27 and 29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cottone et al., hereinafter “Cottone” (U.S. Pub. No. 2014/0114434).
Regarding claim 21, Cottone discloses an expandable device (see abstract) comprising:
a plurality of strut regions extending circumferentially about the expandable device (Figure 1, paragraphs [0007]-[0012]), each of the strut regions including a plurality of struts that form a plurality of circumferentially disposed closed polygonal cells defined by the struts (paragraphs [0063]-[0065]), wherein each of the struts is coupled to another strut at an apex (see annotated portion of Figure 1 below); and
a plurality of bridge regions (Id.) extending between adjacent strut regions and including a plurality of bridges, wherein each of the bridges comprises a first end and a second end opposite the first end, the first end being coupled to a first closed polygonal cell of a first strut region at a location away from apices of the first strut region, and the second end being coupled to a second closed polygonal cell of a second strut region adjacent to the first strut region at a location away from apices of the second strut region (Id.).

				FIGURE 1 of COTTONE:

                        
    PNG
    media_image1.png
    607
    539
    media_image1.png
    Greyscale


	
Regarding claim 22, Cottone discloses at least one of the first closed
polygonal cell and the second closed polygonal cell is a quadrilateral (see four sided figure polygonal cell in annotated Figure 1 above).
Regarding claim 23, Cottone discloses the plurality of closed polygonal cells comprises a plurality of diamond-shaped cells (paragraph [0063]; the polygon shapes can have 4 equal or unequal sides, with opposite sides substantially parallel to each other).
	Regarding claim 24, Cottone discloses within the individual strut regions, each closed polygonal cell is coupled to an adjacent closed polygonal cell at one of the apices (for example, see the first closed polygonal cell coupled directly to adjacent closed polygonal cell to the right of the first closed polygonal cell at the bottom right apex of the first closed polygonal cell in annotated Figure 1 above).
	Regarding claim 25, Cottone discloses the plurality of bridges comprises a plurality of sinusoidal bridges (see sine curve shape of bridge in annotated Figure 1 above).
	Regarding claim 26, Cottone discloses the expandable device is a mesh (see Figure 1; the device has a plurality of struts with open texture and holes).
	Regarding claim 27, Cottone discloses the expandable device is a laser-cut sheet. Although Cottone mentions laser cut manufacturing techniques (paragraphs [0114], [0125], [0126]), the claimed phrase “laser-cut sheet” is being treated as a product by process limitation; as set forth in MPEP 2113, product by process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps. Once a product appearing to be substantially the same or similar is found, a 35 USC 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference. MPEP 2113. 
	Regarding claim 29, Cottone discloses the expandable device comprises a metal or alloy (abstract, paragraph [0044]), and a radiopaque material disposed on the metal or alloy (paragraphs [0092]-[0093]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Cottone (U.S. Pub. No. 2014/0114434) in view of Contiliano et al., hereinafter “Contiliano” (U.S. Pub. No. 2009/0163989).
Regarding claim 30, Cottone discloses the claimed device, as discussed above, except for the radiopaque material is disposed only in areas of low stress concentration.
In the same field of art, namely expandable devices, in paragraph [0027] Contiliano teaches an expandable device having radiopaque material disposed only in areas of low stress concentration.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cottone to have radiopaque material only in low stress concentration areas, as taught by Contiliano, so that they can be in areas that do not deform and are not disturbed during expansion (Id.). 

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Cottone (U.S. Pub. No. 2014/0114434).
Regarding claim 31, Cottone discloses the claimed device, as discussed above, 
except for the expandable device is no more than 4 millimeters in maximum thickness.
However, Applicant places no criticality on the expandable device being no more than 4 millimeters in maximum thickness, stating in paragraph [0172] of the present application publication that the expandable device merely can have a thickness no greater than 4 mm. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the expandable device to have a maximum thickness no more than 4 millimeters, since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984).  In the instant case, the device of Cottone would not operate differently with the claimed maximum thickness depending on the surgical site of the patient’s vasculature.  
Claims 28, 32, 34-40 are rejected under 35 U.S.C. 103 as being unpatentable over Cottone (U.S. Pub. No. 2014/0114434) in view of Tieu et al., hereinafter “Tieu” (U.S. Pub. No. 2012/0259404).
Regarding claim 28, Cottone discloses the claimed device, as discussed above, including the expandable device is sized for deployment next to a vascular aneurysm (paragraph [0098]), except for a sidewall of the expandable device has a pattern of struts and openings configured to inhibit flow of blood through the sidewall into the aneurysm to a degree sufficient to lead to thrombosis and healing of the aneurysm.
In the same field of art, namely expandable devices, Tieu teaches an expandable device (paragraph [0082]) sized for deployment next to a vascular aneurysm (paragraph [0011]), and wherein a sidewall of the expandable device has a pattern of struts and openings configured to inhibit flow of blood through the sidewall into the aneurysm to a degree sufficient to lead to thrombosis and healing of the aneurysm (see Figures 12-13, paragraphs [0011], [0075]; see flow diverting layer 202 in the expandable device that diverts blood sufficient to lead to thrombosis).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cottone such that a sidewall of the device inhibits flow of blood as claimed, as taught by Tieu, in order to treat and heal an aneurysm of a patient (Id.), as Cottone acknowledges treating aneurysms with the device (paragraph [0098]). 
	Regarding claim 32, Cottone discloses an expandable device (see abstract) comprising:
a first tubular mesh (see Figure 1 and paragraph [0045]) defining a lumen therethrough, the first tubular mesh comprising:
a plurality of strut regions extending circumferentially about the expandable device (Figure 1, paragraphs [0007]-[0012]), each of the strut regions including a plurality of struts that form a plurality of circumferentially disposed closed polygonal cells defined by the struts (paragraphs [0063]-[0065]), wherein each of the struts is coupled to another strut at an apex (see annotated portion of Figure 1 above); and
a plurality of bridge regions (Id.) extending between adjacent strut regions and including a plurality of bridges, wherein each of the bridges comprises a first end and a second end opposite the first end, the first end being coupled to a first closed polygonal cell of a first strut region at a location away from apices of the first strut region, and the second end being coupled to a second closed polygonal cell of a second strut region adjacent to the first strut region at a location away from apices of the second strut region (Id.).
However, Cottone does not disclose a second tubular mesh, wherein at least a portion of the second tubular mesh is positioned within the lumen of the first tubular mesh.
	In the same field of art, namely expandable devices, Tieu teaches an expandable device (paragraph [0082]) having a first tubular mesh 100 and a second tubular mesh 202 (Figures 12-13 and paragraph [0075]), wherein at least a portion of the second tubular mesh is positioned within the lumen of the first tubular mesh (second tubular mesh is flow diverting layer 202 which treats an aneurysm by diverting blood sufficient to lead to thrombosis; see paragraphs [0011], [0075]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cottone to have a second tubular mesh as claimed, as taught by Tieu, order to treat and heal an aneurysm of a patient (Id.), as Cottone acknowledges treating aneurysms with the device (paragraph [0098]). 
	Regarding claims 34 and 36, Cottone in view of Tieu teach the claimed device, as discussed above, including the second tubular mesh is a tubular weave, or a braid (see Tiu, paragraph [0077]; flow diverting layer 202 has wires that are woven or braided together).
	Regarding claim 35, Cottone in view of Tieu teach the claimed device, as discussed above, except for the tubular weave of the second tubular mesh being
formed of a single wire.  However Tieu teaches in paragraph [0072] that a stent can be made of a single woven wire rather than a plurality of wires.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the weave to be made of a single wire, as taught by Tieu, since it was a known alternative to having a plurality of wires, and substituting one known stent for another would yield predictable results, namely expanding into a blood vessel and diverting blood flow at the side wall. 
	Regarding claim 37, Cottone in view of Tieu teach the claimed device, as discussed above, including the first tubular mesh is a laser- cut sheet. Although Cottone mentions laser cut manufacturing techniques (paragraphs [0114], [0125], [0126]), the claimed phrase “laser-cut sheet” is being treated as a product by process limitation; as set forth in MPEP 2113, product by process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps. Once a product appearing to be substantially the same or similar is found, a 35 USC 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference. MPEP 2113.
	Regarding claim 38, Cottone in view of Tieu teach the claimed device, as discussed above, including the expandable device is sized for deployment next to a vascular aneurysm, and wherein a sidewall of the expandable device has a pattern of struts and openings configured to inhibit flow of blood through the sidewall into the aneurysm to a degree sufficient to lead to thrombosis and healing of the aneurysm (see Tieu, Figures 12-13, paragraphs [0011], [0075]; see flow diverting layer 202 in the expandable device that diverts blood sufficient to lead to thrombosis).
	Regarding claim 39, Cottone in view of Tieu teach the claimed device, as discussed above, including the first tubular mesh comprises nitinol (see Cottone; paragraph [0124]).
	Regarding claim 40, Cottone in view of Tieu teach the claimed device, as discussed above, except for the first tubular mesh is no more than 4 millimeters in maximum thickness. However, Applicant places no criticality on the expandable device being no more than 4 millimeters in maximum thickness, stating in paragraph [0172] of the present application publication that the expandable device merely can have a thickness no greater than 4 mm. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the expandable device to have a maximum thickness no more than 4 millimeters, since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984).  In the instant case, the device of Cottone would not operate differently with the claimed maximum thickness depending on the patient’s vasculature.  

Claim 33 are rejected under 35 U.S.C. 103 as being unpatentable over Cottone (U.S. Pub. No. 2014/0114434) in view of Tieu (U.S. Pub. No. 2012/0259404), as applied to claim 32 above, and further in view of Pung et al., hereinafter “Pung” (U.S. Pub. No. 2016/0199204).
Regarding claim 33, Cottone in view of Tieu teach the claimed device, as discussed above, including the first tubular mesh is non-braided (see Cottone; paragraphs [0114], [0125], [0126]), except for the second tubular mesh also being non-braided.
	In the same field of art, namely expandable devices, Pung teaches in paragraph [0119] that stents may be non-braided as an alternative to a braided stent.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the second tubular mesh to be non-braided, as taught by Pung, to Cottone and Tieu since it was a known alternative to having a braided stent, and substituting one known stent for another would yield predictable results, namely expanding into a blood vessel and diverting blood flow at the side wall.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANE D YABUT whose telephone number is (571)272-6831. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIANE D YABUT/Primary Examiner, Art Unit 3771